251 F.3d 21 (1st Cir. 2001)
SIMONNE PHELPS, Plaintiff, Appellant,v.OPTIMA HEALTH, INC. AND CATHOLIC MEDICAL CENTER, Defendants, Appellees.
No. 00-2347
United States Court of Appeals For the First Circuit
Heard April 6, 2001Decided May 30, 2001

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE
[Hon. Joseph A. DiClerico, Jr., U.S. District Judge][Copyrighted Material Omitted]
Sheila O. Zakre, was on brief, for appellant.
David W. McGrath, with whom Peter S. Cowan and Sheehan Phinney  Bass + Green, P.A., were on brief, for appellees.
Before Torruella, Chief Judge, Bownes, Senior Circuit Judge, and Boudin, Circuit Judge.
TORRUELLA, Chief Judge.


1
Appellant Simonne Phelps claims that  she was dismissed from her nursing position at the Catholic Medical  Center (CMC)1 in violation of Title I of the Americans with Disabilities  Act (ADA), 42 U.S.C. § 12101 et seq., and § 504 of the Rehabilitation  Act, 29 U.S.C. § 794(a).2  The district court ruled on summary judgment  that Phelps was not a "qualified individual with a disability" because  she could not perform the "essential functions" of her job "with or  without reasonable accommodation."  Phelps v. Optima Health, Inc., Civ.  No. 99-227-JD, 2000 WL 1513782 (D.N.H. Sept. 15, 2000).  We affirm.

BACKGROUND

2
The following facts are summarized in the light most  favorable to the appellant. Greenwald v. Chase Manhattan Mortgage  Corp., 214 F.3d 76, 78 (1st Cir. 2001).  Phelps worked as a staff nurse  for CMC from 1979 until 1983, at which point she injured her back at  work and, as a result, discontinued employment there.  Since then, she  has been restricted from lifting more than fifteen to twenty pounds at  a time.  In 1989, CMC rehired Phelps as a "per diem relief nurse" in  the rehabilitation unit.  Because Phelps's disability prevented her  from performing the normal tasks of a staff nurse, the manager of the  rehabilitation unit, Lorraine Simon, created the unique position of  "medication nurse" for her.  As a medication nurse, Phelps was  primarily responsible for the delivery of medicine, as well as for  other tasks that did not involve lifting heavy objects.


3
As a result of a temporary shortage of nurses, Phelps stopped  being a medication nurse and began to undertake some patient care in  early 1995.  Phelps remained unable to fulfill all the duties of a  typical staff nurse, so she shared a patient load with her sister,  Suzanne Lemire (who was also employed as a nurse in the rehabilitation  unit at CMC).  If Lemire was unavailable or otherwise occupied, other  nurses would undertake lifting tasks.  Although this job-sharing  arrangement was never officially reported to either the Employee Health  Department or the Human Resources Department at CMC, it was  unofficially approved by Simon.


4
In June of 1997, Jeanne Wolfendale replaced Simon as the  nurse manager for the rehabilitation unit.  Wolfendale asked Phelps to  provide a more recent physician's report on the extent of her physical  restrictions.  The report indicated that Phelps could lift twenty  pounds frequently, but was unable to lift fifty pounds at all.3 Wolfendale concluded that, lacking the ability to lift fifty pounds,  Phelps was unable to perform the essential functions of the clinical  nurse position.  Phelps was therefore dismissed from her position in  the rehabilitation unit on October 27, 1997, but remained employed by  CMC.


5
Immediately after Phelps was notified of her removal from the  rehabilitation unit, she met with human resources manager Vicki  L'Heureux.  L'Heureux reviewed the available positions both at CMC and  elsewhere in the Optima system, explained the application process for  an internal transfer to a new position, and offered to help Phelps find  a new position that was compatible with her physical limitations. Phelps indicated that any position would have to have the same  flexibility as to scheduling and the same level of pay that she had at  the rehabilitation unit.  CMC terminated Phelps on February 25, 1998,  without having employed her in a new position.

DISCUSSION

6
To state a prima facie claim of disability discrimination  under the ADA, a plaintiff must prove by a preponderance of the  evidence that: (1) she was disabled within the meaning of the ADA; (2)  she was a qualified individual; and (3) she was discharged because of  her disability.  Ward v. Mass. Health Research Inst., Inc., 209 F.3d  29, 32-33 (1st Cir. 2000).  The parties agree that Phelps was disabled  within the meaning of the ADA (so we need not decide the issue) and  that she was discharged because of her disability.  However, appellees  argue, and the district court held, that Phelps was not a qualified  individual under the ADA.


7
A qualified individual under the ADA is one "able to perform  the essential functions of [her position] with or without reasonable  accommodation."  Id. at 33.  Our analysis of whether an individual is  qualified occurs in two steps: first, whether the individual can  perform the essential functions of her position; and second, if she is  unable to perform those essential functions, whether any reasonable  accommodation by her employer would allow her to do so.  Id.


8
A.  Lifting as an Essential Function of Phelps's Position


9
The district court held that the ability to lift fifty pounds  on a consistent basis was an essential function of the clinical nurse  position.  Phelps does not disagree with this determination, nor does  she suggest that the court erred in its conclusion that she was unable  to lift that amount of weight on a consistent basis.  Instead, she  argues that she was not technically a clinical nurse, but that she held  a nursing position that had been created specifically for her physical  limitations.  The district court found no evidentiary support for such  an argument:  "It appears to be undisputed that Phelps was working in  a clinical nurse I position, shared with her sister, at the time her  employment was terminated."  Phelps, 2000 WL 1513782, at *3.  The  evidence overwhelmingly supports the district court's conclusion.


10
First, Phelps testified that she was no longer a medication  nurse at the time of her termination, and that although she had not  considered what her job description was at the time of her termination,  she "assume[d] [that she] was a staff RN."  Phelps then indicated that  the technical job description "clinical nurse I" was essentially  synonymous with the shorthand "staff nurse."4  Second, CMC Human  Resources Manager Mary Ann Flatten testified that Human Resources had  to approve changes to job descriptions or the creation of new  positions.  It is undisputed that Human Resources never approved, nor  was even aware of, the altered nurse position that Phelps describes. All of the differences between her position and that of the other  nurses were a result of understandings between Phelps, Simon, and other  nurses in the rehabilitation unit, and none were in writing.  Third,  Phelps testified that there were occasions in which nurses other than  her sister had to assist her in nursing duties.  The fact that Phelps  and Lemire would occasionally work on different shifts suggests that  there was no formal and permanent job-sharing arrangement.  In short,  the evidence clearly indicates that Phelps held the position of  clinical nurse, albeit with unwritten modifications aimed at allowing  her to fulfill most job duties despite her disability.


11
Although this Court has not yet addressed the issue, several  other courts have indicated that -- even when an employer and employee  have made arrangements to account for the employee's disability -- a  court must evaluate the essential functions of the job without  considering the effect of the special arrangements.  See, e.g., Basith v. Cook County, 241 F.3d 919, 930 (7th Cir.  2001) (delivery of  medicine remained essential function of job despite special assignment  allowing employee not to deliver medicine for period of time); Pickering v. City of Atlanta, 75 F. Supp. 2d 1374, 1378-79 (N.D. Ga.  1999) (temporary assignment of prison guard to "light duty" because of  her disability does not change essential functions of prison guard  position).  The fact that an employee might only be assigned to certain  aspects of a multi-task job does not necessarily mean that those tasks  to which she was not assigned are not essential.  Anderson v. Coors  Brewing Co., 181 F.3d 1171, 1175-76 (10th Cir. 1999) (relevant  functions are those of "TPO" position for which employee was hired, as  opposed to can-sorter position to which she was assigned); Miller v. Ill. Dep't of Corr., 107 F.3d 483, 485 (7th Cir. 1997) (essential  functions of prison guard position included all functions required of  prison guards, even when plaintiff had been allowed to rotate only  between certain assignments).


12
Phelps's basic counter-argument is that the accommodations  offered by Simon, her sister, and the rest of the nursing staff  distinguished the essential functions of Phelps's position from those  of the other nurses; i.e., that for Phelps's nursing position alone,  lifting was not an essential function.  However, we agree with the  Seventh Circuit that evidence that accommodations were made so that an  employee could avoid a particular task "merely shows the job could be  restructured, not that [the function] was non-essential."  Basith, 241  F.3d at 930.  To find otherwise would unacceptably punish employers  from doing more than the ADA requires, and might discourage such an  undertaking on the part of employers.  See Laurin v. Providence Hosp.,  150 F.3d 52, 60-61 (1st Cir. 1998); Sieberns v. Wal-Mart Stores, Inc.,  125 F.3d 1019, 1023 (7th Cir. 1997); Holbrook v. City of Alpharetta,  112 F.3d 1522, 1528 (11th Cir. 1997); Vande Zande v. Wis. Dep't of  Admin., 44 F.3d 538, 545 (7th Cir. 1995).  In short, even though her  co-workers had allowed Phelps to avoid having to lift more than fifty  pounds, the ability to do so remained an essential function of her  position.

B.  Reasonable Accommodation

13
Having found that the ability to lift fifty pounds was an  essential function of the position held by Phelps at the time of her  termination, we next ask whether any reasonable accommodation  on the  part of her employer would allow Phelps to perform that function. Feliciano v. Rhode Island, 160 F.3d 780, 786 (1st Cir. 1998).  The  burden is on Phelps to show the existence of a reasonable  accommodation.  Id. (citing Barnett v. U.S. Air, Inc., 157 F.3d 744,  748-49 (9th Cir. 1998)).  She has not done so.


14
First, appellant contends that it would have been a  reasonable accommodation to allow her to continue sharing patient  lifting duties with other nurses. Although a reasonable accommodation  may include job restructuring, 42 U.S.C. § 12111(9)(B), an employer  need not exempt an employee from performing essential functions, nor  need it reallocate essential functions to other employees.  Feliciano,  160 F.3d at 785; Soto-Ocasio v. Fed. Express Corp., 150 F.3d 14, 20  (1st Cir. 1998).  Appellees therefore did not have to allow Phelps to  engage in job-sharing as a reasonable accommodation.  The fact that  appellees previously allowed Phelps to engage in a job-sharing  arrangement does not obligate them to continue providing such an  accommodation.  See, e.g., Laurin, 150 F.3d at 60-61; Holbrook, 112  F.3d at 1527.  Again, to find otherwise would discourage employers from  granting employees any accommodations beyond those required by the ADA. Laurin, 150 F.3d at 60-61.


15
Second, Phelps suggests that it would have been a reasonable  accommodation for appellees to allow her to return to her medicine  nurse position.  Reasonable accommodation may include "reassignment to  a vacant position."  42 U.S.C. § 12111(9)(B); Feliciano, 160 F.3d at  786; Criado v. IBM Corp., 145 F.3d 437, 443 (1st Cir. 1998).  However,  appellant bears the burden of proof in showing that such a vacant  position exists.  Feliciano, 160 F.3d at 786-87.  The only testimony in  the record indicated that the position no longer existed in 1997; that  evidence was sufficient for summary judgment in favor of appellees.  An  employer is not required by the ADA to create a new job for an  employee, nor to re-establish a position that no longer exists. Hoskins v. Oakland County Sheriff's Dep't, 227 F.3d 719, 730 (6th Cir.  2000); Aka v. Wash. Hosp. Ctr., 156 F.3d 1284, 1305 (D.C. Cir. 1998); Hendricks-Robinson v. Excel Corp., 154 F.3d 685, 697 (7th Cir. 1998).

C.  The Interactive Process

16
Phelps also argues that she was denied the opportunity to  investigate other vacant positions for which she was qualified because  appellees failed to engage in an interactive process to determine  appropriate accommodation.  Although the EEOC regulations that  implement the ADA do not mandate that an employer provide an  interactive process, see Jacques v. Clean-Up Group, Inc., 96 F.3d 506,  513-14 (1st Cir. 1996), they do suggest that "it may be necessary for  the covered entity to initiate an informal, interactive process with  the qualified individual," 29 C.F.R. § 1630.2(o)(iii).  We have said  that "[t]here may well be situations in which the employer's failure to  engage in an informal interactive process would constitute a failure to  provide reasonable accommodation that amounts to a violation of the  ADA."  Jacques, 96 F.3d at 515.  However, even if a fully realized  interactive process would have been successful in finding a new  position for Phelps,5 she concedes that it was she who failed to  cooperate in such a process.6  See Taylor v. Phoenixville Sch. Dist.,  184 F.3d 296, 311 (3d Cir. 1999) (both parties have duty to engage in  interactive process in good faith); Beck v. Univ. of Wis. Bd. of  Regents, 75 F.3d 1130, 1135-37 (7th Cir. 1996) (employee's  unwillingness to cooperate in interactive process prevents them from  premising liability on its failure); see also Jacques, 96 F.3d at 514  (citing Beck and Taylor with approval).  Evidence of the details of  Phelps's post-dismissal conversations with human resources personnel  confirms that Phelps was not actively engaged in the interactive  process: she turned down several job opportunities suggested by  L'Heureux and placed significant conditions on her reassignment  severely limiting CMC's flexibility.  Moreover, the evidence indicates  that CMC offered Phelps several potential alternatives, began the  interactive process immediately after Phelps's dismissal,7 returned her  phone calls and letters promptly, and generally acted in good faith. We therefore cannot find that the lack of success of the interactive  process in this case creates any liability under the ADA.  See Beck, 75  F.3d at 1137 ("Liability for failure to provide reasonable  accommodations ensues only where the employer bears responsibility for  the breakdown.  But where, as here, the employer does not obstruct the  process, but instead makes reasonable efforts both to communicate with  the employee and provide accommodations based on the information it  possessed, ADA liability simply does not follow.").

CONCLUSION

17
Phelps has not presented sufficient evidence to meet her  burden of showing that she could perform the essential functions of her  position, with or without reasonable accommodation.  The grant of  summary judgment is affirmed.



Notes:


1
   Appellee CMC is a subsidiary of appellee Optima Health, Inc.  (Optima).


2
   Claims under Title I of the ADA and § 504 of the Rehabilitation Act  are analyzed under the same standards.  EEOC v. Amego, Inc., 110 F.3d  135, 143 (1st Cir. 1997).


3
   Phelps later conceded that she had asked the doctor for an optimistic  evaluation of her physical limitations; in actuality, she could lift  twenty pounds only "occasionally" rather than "frequently."


4
   After reading the written job description for clinical nurse I,  Phelps testified that "a lot of it [was] very familiar to [her] because  that's what an RN does [; i.e., the responsibilities described] are the  normal functions of an RN [in] the [rehabilitation unit]."


5
   The district court did not evaluate the quality of the interactive  process at any great length because it concluded that Phelps had not  met her burden of showing that a vacant position for which she was  qualified existed.  Phelps, 2000 WL 1513782, at *5; see also Donahue v. Consol. Rail Corp., 224 F.3d 226, 233 (3d Cir. 2000) ("[I]t falls to  the employee to make at least a facial showing that there were vacant,  funded positions whose essential functions he was capable of  performing.") (quoting Jones v. United Parcel Serv., 214 F.3d 402, 407  (3d Cir. 2000)); Cravens v. Blue Cross & Blue Shield, 214 F.3d 1011,  1021 (3d Cir. 2000) (placing such a burden on the plaintiff).


6
   We reproduce here the relevant deposition testimony indicating  Phelps's lack of good faith in participating in the interactive  process:
Q: "Do you recall [L'Heureux] telling you that you shared  some responsibility for trying to find you a new position in  the system?"
A: "Correct."
Q: "Did you agree with that?"
A: "No, I didn't."
Q: "You felt it was strictly up to the hospital to find a  place for you?"
A: "I felt they displaced me and it was their job to find  another position within the hospital facility."
Q: "So you didn't feel like you had an obligation to  interact with them in that process?"
A: "Not in this situation.  I didn't ask to be terminated."
Q: "And so you didn't interact with them in this process?"
A: "Correct."


7
   Phelps partly premises her argument on the fact that she was  dismissed from the rehabilitation unit on October 27, 1997, immediately  prior to meeting with human resources personnel.  She asserts that,  once she had been dismissed, CMC could not have engaged in a true  interactive process eventually leading to a new position because Phelps  was no longer employed.  However, although Phelps was dismissed from  the rehabilitation unit in October of 1997, she was not terminated as  a CMC employee until February of 1998.  We cannot say that appellees'  decision to remove Phelps from a job which she was physically incapable  of performing, without actual termination of her employment,  constitutes a failure to engage in the interactive process.